DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/18/2020 cites the foreign reference JP 2004-201923. The foreign reference corresponding to the foreign patent is noted to be blank from pages 3-9.
Drawings
The drawings were received on 03/26/2019.  These drawings are acceptable.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “eyewear accommodating portion” reads as “a portion (generic placeholder) for accommodating eyewear (function)…”
Claim 1: “accessory accommodating portion” reads as “a portion (generic placeholder) for accommodating accessory (function)…”
Claim 1: “restriction portion” reads as “ a portion (generic placeholder) for restricting…” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2006263335)
Regarding claim 1, Suzuki discloses An eyewear case comprising (1): a case main body having an eyewear accommodating portion (3) in which eyewear is accommodated, and an accessory accommodating portion (6) that is provided so as to be sectioned off from the eyewear accommodating portion and in which an accessory of the eyewear is accommodated (Fig.1) ; and a cover portion (4) that, by closing the case main body, forms a space in which the eyewear and the accessory (hearing aid and writing instruments are considered to be accessory) are accommodated between the cover portion and the case main body, the cover portion having a restricting portion (15) that restricts movement of the accessory within the accessory accommodating portion (Para 17;“Accordingly, when the left and right hearing aids or writing instruments are stored in the hearing aid or the writing instrument storage unit 6 15 can store the hearing aids or the writing instrument without shifting.”) .
Regarding claim 2, Suzuki discloses all the elements of claim 1.Additonally, Suzuki discloses in a state in which the cover portion (4) closes the case main body, the restricting portion abuts the accessory accommodating portion or the accessory that is accommodated in the accessory accommodating portion (Para 17 discloses that restriction portion 15 restricts shifting of the hearing aids or writing instruments when carrying ; thus, the restriction portion 15 must be abutting the accessory accommodating portion or the accessory that is accommodated in the accessory accommodating portion).
Regarding claim 3, Suzuki discloses all the elements of claim 1. Additionally, Suzuki discloses the accessory accommodating portion has an opening portion through which the accessory is inserted and removed ( as shown in fig.1, accessory portion 6 has openings for the purpose of inserting and removing accessories) , and, in a state in which the cover portion closes the case main body, the restricting portion is positioned so as to block off at least a portion of the opening portion of the accessory accommodating portion ( Para 17 discloses that restriction portion 15 prevents any shifting of the accessory , additionally, fig. 1 shows that the restriction portion 15 is aligned with the accessory portion; thus, restriction portion 15 is considered to be positioned so as to block off at least a portion of the opening portion of the accessory accommodating portion when the cover portion closes the case main body .

Regarding claim 4, Suzuki discloses all the elements of claim 1.Additionally, Suzuki discloses the case main body is substantially rectangular (Fig.1), the accessory accommodating portion is provided at a central portion in a length direction of the case main body (Fig.1), and the eyewear accommodating portion is formed in a U- shape as seen from a direction of opening the eyewear accommodating portion (Fig.1; See annotated figure below).

    PNG
    media_image1.png
    445
    460
    media_image1.png
    Greyscale


Regarding claim 5, Suzuki discloses all the elements of claim 1. Additionally, Suzuki discloses the eyewear (A) has temples (Fig.1) that are worn at a head portion of a user (It is general knowledge that eyewear with temples are worn in head) , the case main body is substantially rectangular 9Fig.1), and the accessory accommodating portion is provided at a central portion in a length direction of the case main body (Fig.1, as annotated in claim 4), and in a state in which the eyewear is accommodated in the eyewear accommodating portion (Fig.1), the temples are disposed at both sides of the accessory accommodating portion in the length direction of the case main body (Due to the similarity in structures in both the instant application and prior art, the temples of prior art are is capable of to be disposed at both sides of the accessory accommodating portion in the length direction of the case main body.).



Regarding claim 7, Suzuki discloses all the elements of claim 1. Additionally, Suzuki discloses the restricting portion (15) is provided so as to be connected to both an upper surface and a side surface of the cover portion (Fig.1).

Regarding claim 8, Suzuki discloses all the elements of claim 1. Additionally, Suzuki discloses, the cover portion is rotatably mounted to the case main body via a hinge portion (Para 16, 2), the accessory accommodating portion (6) is provided at a side, which is opposite from the hinge portion, at the case main body (Fig.1), and the restricting portion (15) is provided at a side, which is opposite from the hinge portion, at the cover portion (Fig.1).

Regarding claim 9, Suzuki discloses all the elements of claim 1. Additionally, Suzuki discloses the eyewear accommodating portion(3)  is an eyeglasses (A) accommodating portion in which eyeglasses, which have a frame (D) and a pair of lenses (B) that are held at the frame (Fig.1,Para 30), are accommodated, and in a state in which the cover portion closes the case main body, the restricting portion (15) is positioned between the pair of lenses ( Fig.1 shows that the restriction portion is aligned with the accessory accommodating portion and it is placed such a way that it would be in between the two lenses.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treece (US D612148) in view of Wisniewski (US 6026950).
Treece discloses An case comprising: a case main body (See annotated figure below) having an eyewear accommodating portion (See annotated figure below) in which eyewear is accommodated, and an accessory accommodating portion (See annotated figure below) that is provided so as to be sectioned off from the eyewear accommodating portion and in which an accessory of the eyewear is accommodated (See annotated figure below, Separator 1 and 2 constructing a boundary that is sectioning off the eyewear accommodating portion and the accessory accommodating portion ); and a cover portion (See annotated figure below) that, by closing the case main body, forms a space in which the eyewear and the accessory are accommodated between the cover portion and the case main body.

    PNG
    media_image2.png
    323
    647
    media_image2.png
    Greyscale

However, Treece does not explicitly discloses the cover portion having a restricting portion that restricts movement of the accessory within the accessory accommodating portion.
Wisniewski is in the field of endeavor and discloses eyeglass case that has a restriction portion (18) on the cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Treece to incorporate eyeglass case that has a restriction portion on the cover as taught by Wisniewski. This would prevent movement of the spectacles (Col 2, line 5)
The preamble recites “eyewear case” is considered to be intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses 
With regards to the limitation “a restricting portion that restricts movement of the accessory within the accessory accommodating portion”, the prior art has a restriction portion 18 which is considered to be capable of restricting the movement of accessory in the accessory portion; thus, meeting the scope of the claimed limitation. 
Regarding claim 2, Treece-Wisniewski discloses all the elements of claim 1. Additionally, Treece includes a cover (as shown in claim 1) that closes the case main body (fig.1). The restriction portion of Treece-Wisniewski would also be abutting the accessory portion since it is understood that under the broadest reasonable interpretation, the restriction portion 18 is capable of restricting the movement of the accessory in the accessory portion. 
Regarding claim 3, Treece-Wisniewski discloses all the elements of claim 1.Additionally, Treece-Wisniewski discloses the accessory accommodating portion (as shown in claim 1)  has an opening portion (The opening portion between separator 1 and 2 as shown in claim 1) through which the accessory is inserted and removed (the opening portion between separator 1 and 2 is capable of allowing accessories to be inserted or removed), and, in a state in which the cover portion closes the case main body, the restricting portion is positioned so as to block off at least a portion of the opening portion of the accessory accommodating portion (when the cover is closed the restriction portion would be covering a portion of the opening portion of the accessory portion).
Regarding claim 4, Treece-Wisniewski discloses all the elements of claim 1.Additionally, Treece discloses the case main body is substantially rectangular (Fig.1) , the accessory accommodating portion is provided at a central portion in a length direction of the case main body (see annotated figure below), 

    PNG
    media_image3.png
    328
    527
    media_image3.png
    Greyscale

Regarding claim 5, Treece-Wisniewski discloses all the elements of claim 1. Additionally, Treece discloses the case main body is substantially rectangular (Fig.1), and the accessory accommodating portion is provided at a central portion in a length direction of the case main body (as shown in annotated figure of claim 4), and in a state in which the eyewear is accommodated in the eyewear accommodating portion, the temples are disposed at both sides of the accessory accommodating portion in the length direction of the case main body (case body of Treece and the instant application is structurally similar; thus, the prior art is considered to be capable of holding  the temples are disposed at both sides of the accessory accommodating portion in the length direction of the case main body ).
Regarding the claim limitation, “the eyewear has temples that are worn at a head portion of a user”. It is well known in the art to have eyewear that has temples. Santarelli discloses temples in glasses and it is general knowledge to wear glasses with temples in the head portion.

Regarding claim 9, Treece-Wisniewski discloses all the elements of claim 1.Wisniewski discloses the eyewear accommodating portion is an eyeglasses accommodating portion in which eyeglasses (Fig.1B), which have a frame and a pair of lenses that are held at the frame (Fig.1B), are accommodated, and in a state in which the cover portion closes the case main body, the restricting portion (18) is positioned between the pair of lenses (Fig.1B).
Regarding claim 10, Treece-Wisniewski discloses all the elements of claim 1. The limitation “an accessory for charging, which is for charging a battery provided at the eyewear, is accommodated in the accessory accommodating portion.” is considered to be intended use+. The structure of the instant application similar to the combination of Treece-Wisniewski and does not impart any structural difference. The accessory accommodating structure of Treece-Wisniewski is capable of housing an accessory that is capable of changing a battery provided in an eyewear. Additionally, it is noted that providing battery in an eyewear is well known in the art as shown in a cited reference below.
----------------------------------------------------------------------------------------------------------------
+"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 

.


Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treece-Wisniewski as applied to claim 1 in view of Suzuki (JP 2006263335) .
Regarding claim 7, Treece-Wisniewski discloses all the elements of claim 1. However,Treece-Wisniewski does not explicitly discloses the restricting portion is provided so as to be connected to both an upper surface and a side surface of the cover portion.
Suzuki is in the field of endeavor and discloses a restricting portion (15) is provided so as to be connected to both an upper surface and a side surface of the cover portion (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Treece-Wisniewski to incorporate restricting portion is provided so as to be connected to both an upper surface and a side surface of the cover portion as taught by Suzuki for the purpose of restricting movement of the accessories as it corresponds to the positioning of the accessory portion. 
Regarding claim 8, Treece-Wisniewski discloses all the elements of claim 1. Additionally, Treece-Wisniewski discloses the cover portion is rotatably mounted to the case main body via a hinge portion 
However,Treece-Wisniewski does not explicitly discloses the restricting portion is provided at a side, which is opposite from the hinge portion, at the cover portion.
Suzuki discloses a restriction portion (15) that is provided at a side and is located opposite from the hinge portion, at the cover portion (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teece-Wisniewski to incorporate a restriction portion (15) that is provided at a side and is located opposite from the hinge portion, at the cover portion as taught by Suzuki for the purpose of restricting movement of the accessories as it corresponds to the positioning of 
Accessory portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Santarelli (US 8985320) discloses an eyewear with a battery.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/Examiner, Art Unit 3736